DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 21, 29 and 36.  Currently claims 21, 23, 29 and 36 are pending.

Allowable Subject Matter
Claims 21, 23, 29 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 21, 29 or 36 of an extrusion device for additive manufacturing comprising an extrusion head and gripping assemblies specified in the independent claims.  The closest prior art of record, Hsu, Koveshnikov and Fein as applied in the Final Rejection mailed 03/18/2022, teach extrusion devices for advancing a continuous line of material comprising a gripping element.  The prior art teaches general gripping and advancing components including a collet; however, as discussed in applicant’s reply filed 06/21/2022 the current prior art of record does not teach the entirety of the particularly claimed inventions of the independent claims.  Claim 23 depends upon claim 21 and is therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742